DETAILED ACTION
	The following examiner’s amendment is in response to an interview held on March 11, 2021 with Mr. Paul Scott.  Claims 1, 5-10, and 14-19 are amended and claims 2, 4, 11, 13 and 20 are canceled.  Currently Claims 1, 3, 5-10, 12 and 14-19 are pending and allowed, as amended, below.  Claims 1, 10 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Examiner’s Amendment
		The Objection to the Title in the previous office action is withdrawn in response to the amendment to the Title as part of this examiner's amendment.
	The 35 U.S.C. 101 rejection of claims 1, 3-10 and 12-20 are withdrawn in response to the claim amendments below.








EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Paul on March 11, 2021.

Amendment to the Title:
Real Time Event Audience Sentiment Analysis Utilizing Biometric Data

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

	1.  (Currently Amended)  A computer-implemented methodincluding a hardware processor, of obtaining feedback for an event, comprising:
	receiving, by the computer hardware feedback system in real-time and during the event, biometric sensor data generated by separate computer devices respectively associated with each of a plurality of attendees of the event and [[provided]] transmitted to the computer hardware feedback system over a communications link;
	automatically performing, in real-time and during the event, a sentiment analysis, using a sentiment analyzer executing on the hardware processor, on the received biometric sensor data to determine sentiments, of the attendees, for the event;
	comparing, by the sentiment analyzer and during the event, the determined sentiments to previously-stored historical biometric data for the plurality of attendees to validate the determined sentiments of the attendees, wherein the comparing includes a selected sentiment of a first attendee being validated by the computer hardware feedback system based upon a comparison of biometric sensor data for the first attendee for a period of time with biometric sensor data for a second attendee for the period of time; and
	outputting, by the computer hardware feedback system in real-time and during the event graphical user interface of a hardware device associated with the presenter, the validated sentiments of the attendees as processed computer data


	Claim 2  (Cancelled)

	3.  (Previously Presented)  The method of claim 1, wherein
	the comparing includes retrieving social networking data timestamped during the event, and
	a selected sentiment of a first attendee is validated based upon the social networking data for the first attendee.

	Claim 4 (Cancelled)

	5.  (Currently Amended)  The method of claim 1, wherein
	the sentiment analyzer aggregates the processed data and the biometric sensor data to generate a time-aligned of the processed data and the biometric sensor data.

	6.  (Currently Amended)  The method of claim 1, wherein
	the biometric sensor data for a particular attendee is collected conditioned upon receiving, via an application executing within a computer device associated with the particular attendee.

	7.  (Currently Amended)  The method of claim [[4]] 1, wherein
	the biometric sensor data includes heart rate data for the at least one attendee.

	8.  (Currently Amended)  The method of claim 1, wherein
	the computer devices respectively associated with the plurality of attendees are configured to start collecting the biometric sensor data at a particular time and stop collecting the biometric sensor data 

	9.  (Currently Amended)  The method of claim 1, further comprising:
	determining a sentiment for a selected attendee of the event based upon biometric sensor data determined for a period of time during which the selected attendee is silent.

	10.  (Currently Amended)  A computer hardware feedback system for obtaining feedback for an event, comprising:
	a memory configured to store instructions; and
	a hardware processor coupled to the memory, wherein
	in response to executing the instructions, the processor is configured to execute 
	receiving, in real-time and during the event, biometric sensor data generated by separate computer devices respectively associated with each of a plurality of attendees of transmitted to the computer hardware feedback system over a communications link;
	automatically performing, in real-time and during the event, a sentiment analysis, using a sentiment analyzer executing on the hardware processor, on the received biometric sensor data to determine sentiments, of the attendees, for the event;
	comparing, by the sentiment analyzer and during the event, the determined sentiments to previously-stored historical biometric data for the plurality of attendees to validate the determined sentiments of the attendees, wherein the comparing includes a selected sentiment of a first attendee being validated based upon a comparison of biometric sensor data for the first attendee for a period of time with biometric sensor data for a second attendee for the period of time; and
	outputting, in real-time and during the event as processed computer data to a graphical user interface of a hardware device associated with the presenter, the validated sentiments of the attendees as processed computer data, 
	

	Claim 11  (Cancelled)

	12.  (Previously Presented)  The system of claim 10, wherein
	the comparing includes retrieving social networking data timestamped during the event, and
	a selected sentiment of a first attendee is validated based upon the social networking data for the first attendee.

	Claim 13  (Cancelled)

	14.  (Currently Amended)  The system of claim 10, wherein
	the sentiment analyzer aggregates the processed data and the biometric sensor data to generate a time-aligned of the processed data and the biometric sensor data.

	15.  (Currently Amended)  The method of claim 10, wherein
	the biometric sensor data for a particular attendee is collected conditioned upon receiving, via an application executing within a computer device associated with the particular attendee.

	16.  (Currently Amended)  The method of claim [[13]] 10, wherein
	the biometric data includes heart rate data for the at least one attendee.

	17.  (Currently Amended)  The system of claim 10, wherein
	the computer devices respectively associated with the plurality of attendees are configured to start collecting the biometric sensor data at a particular time and stop collecting the biometric sensor data 

	18.  (Currently Amended)  The system of claim 10, wherein
	the processor is configured to initiate operations further comprising:
	determining a sentiment for a selected attendee of the event based upon biometric sensor data determined for a time period during which the selected attendee is silent.

	19.  (Currently Amended)  A computer program product for obtaining feedback for an event, the computer program product comprising
	a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer hardware feedback system including a hardware processor to cause the computer hardware feedback system to perform:
	receiving, in real-time and during the event, biometric sensor data generated by separate computer devices respectively associated with each of a plurality of attendees of the event and [[provided]] transmitted to the computer hardware feedback system over a communications link;
	automatically performing, in real-time and during the event, a sentiment analysis, using a sentiment analyzer executing on the hardware processor, on the received biometric sensor data to determine sentiments, of the attendees, for the event;
	comparing, by the sentiment analyzer and during the event, the determined sentiments to previously-stored historical biometric data for the plurality of attendees to validate the determined sentiments of the attendees, wherein the comparing includes a selected sentiment of a first attendee being validated based upon a comparison of biometric sensor data for the first attendee for a period of time with biometric sensor data for a second attendee for the period of time; and
	outputting, in real-time and during the event as processed computer data to a graphical user interface of a hardware device associated with the presenter, the validated sentiments of the attendees as processed computer data
	

	Claim 20  (Cancelled)

ALLOWANCE
	The following is a notice of allowance in response to an interview held with Mr. Scott Paul on March 11, 2021.  Currently Claims 1, 3, 5-10, 12, and 14-19 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination A computer-implemented method by a computer hardware feedback system including a hardware processor, of obtaining feedback for an event, comprising: receiving, by the computer hardware feedback system in real-time and during the event, biometric sensor data generated by separate computer devices respectively associated with each of a plurality of attendees of the event and transmitted to the computer hardware feedback system over a communications link; automatically performing, in real-time and during the event, a sentiment analysis, using a sentiment analyzer executing on the hardware processor, on the received biometric sensor data to determine sentiments, of the attendees, for the event; comparing, by the sentiment analyzer and during the event, the determined sentiments to previously-stored historical biometric data for the plurality of attendees to validate the determined sentiments of the attendees, wherein the comparing includes a selected sentiment of a first attendee being validated by the computer hardware feedback system based upon a comparison of biometric sensor data for the first attendee for a period of time with biometric sensor data for a second attendee for the period of time; and outputting, by the computer hardware feedback system in real-time and during the event to a graphical user interface of a hardware device associated with the presenter, the validated sentiments of the attendees as processed computer data as recited in independent Claims 1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623